DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, it is not clear how a rotation direction can be the same as a linear direction. A rotation direction would be a circular direction (i.e. clockwise or counterclockwise) while the first direction is a linear direction. For purposes of expediting examination, the rotation direction will be considered to coincide with the first direction if a tangential direction of a point on the round blade is moving in the same direction as the first direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awano (US 20040170462).
With respect to claim 1, Awano discloses a cutter device comprising: 
a transport unit 26 for transporting a medium; 
a round blade 31 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported (Awano, paragraph [0057]; Fig. 5A); 
a fixed blade 32 provided along the width direction; and 
a controller 100 configured to control driving of the transport unit and a movement in the width direction of the round blade 31 (Awano, paragraphs [0059]-[0060]), wherein 
the controller 100 is configured, to cause the round blade to cut the medium by moving the round blade in a first direction of the width direction and subsequently, while causing the round blade to rotate (Awano, paragraph [0060]; Figs. 8A-8E), moving the round blade 31 in a second direction of the width direction that is opposite of the first direction without causing the medium to move in the transport direction (Awano, paragraph [0065]), and
wherein when moving in the second direction, the round blade 31 is configured while
rotating to rub against a face of the medium where the medium was previously cut while the
round blade moved in the first direction (Awano, paragraph [0066]; Fig. 6D). Note, since Awano does not disclose any other steps of moving the remaining stack (shown in Fig. 6B of Awano), it would remain in position and the round blade would inherently rub against it as it moves in the second direction. 
	With respect to claim 3, Awano discloses that a rotation direction (i.e. a tangential direction the round blade taken at the top of the blade as shown in Fig. 6B of Awano) in which the round blade 31 rotates while cutting the medium is the same as the first direction (to the right, in Fig. 6B of Awano).
	With respect to claim 4, Applicant has recited that the rotational speed at which the round blade rotates while cutting the medium when moving in the first direction is set to be greater than the speed at which the round blade is caused to move to the first direction. However, this language is simply a functional recitation of a desired result. Applicant has not recited any structure that carries out this result. Or Applicant has not attributed this functional recitation to a structure such as a controller or processor. Thus Awano meets all the previously recited structure and would be capable of performing the functional language as recited. 
With respect to claim 5, while Awano does not explicitly recite that the round blade 31 moves in the second direction, the round blade rotates in a direction that is opposite of the first direction,  such a rotation would be inherent in the system given the physical interaction of the round blade 31 with the pinion 42 and rack 43. 
With respect to claim 8, Awano discloses a printing apparatus comprising: 
a transport unit 26 for transporting a medium; 
a printing unit configure to perform printing on the medium (“a printer or a copier,” Awano, paragraph [0041]);
a round blade 31 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium is transported (Awano, paragraph [0057]; Fig. 5A); 
a fixed blade 32 provided along the width direction; and 
a controller 8 configured to control driving of the transport unit 26 and the printing unit and a movement in the width direction of the round blade 31 (Awano, paragraphs [0044] and [0059]-[0060]), wherein 
the controller 8 is configured, to cause the round blade to cut the medium by moving the round blade in a first direction of the width direction and subsequently, while causing the round blade to rotate (Awano, paragraph [0060]; Figs. 8A-8E), moving the round blade in a second direction of the width direction that is opposite of the first direction without causing the medium to move in the transport direction (Awano, paragraph [0065]), and
wherein when moving in the second direction, the round blade is configured while
rotating to rub against a face of the medium where the medium was previously cut while the
round blade moved in the first direction (Awano, paragraph [0066]; Fig. 6D). Note, since Awano does not disclose any other steps of moving the remaining stack (shown in Fig. 6B of Awano), it would remain in position and the round blade would inherently rub against it as it moves in the second direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Awano (US 20040170462).
With respect to claim 2, Awano discloses the claimed cutter device except for the gear that transmits a rotation of the pinion to the round blade. Awano discloses 
a rack 41 provided along the width direction; and 
a carriage 35 including a pinion 42 that engages with the rack 41and transmits a rotation to the round blade and holding the round blade, wherein the round blade is configured to rotate in accordance with a movement of the carriage 35in the width direction.
While Awano does not disclose a gear that transmits a rotation of the pinion to the round blade, one of ordinary skill in the art would recognize that any amount of additional gears could be used in the transmission from the rack to the circular blade for the obvious purposes of adjusting speed and/or torque of the round blade. Such gears would have the expected result of adjusting the speed and/or torque of the round blade. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Awano (US 20040170462), as applied to claim 1 above, and further in view of Hayakawa et al. (US 2018/0154535). 
With respect to claim 6, Awano discloses the claimed cutter device except for the coating for suppressing adhesion of an adhesive. However, Hayakawa et al. disclose a similar cutting device with a round blade 39 that is coated with a material suppressing adhesion of an adhesive (Hayakawa et al., paragraph [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hayakawa et al. with the cutter device disclosed by Awano for the advantage of preventing adhesives from sticking to the blade when cutting media with adhesive thereon. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Awano (US 20040170462), as applied to claim 1 above, and further in view of Tatsuta et al. (CN 109109044). 
With respect to claim 7, Awano discloses the claimed cutter device except for the processed surface of the round blade for  suppressing adhesion of an adhesive. However, Tatsuta  et al. disclose a similar cutting device with a round blade 20 that is processed with grinding in order to suppress adhesion of an adhesive (Tatsuta et al., see middle of last page of machine translation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tatsuta et al. with the cutter device disclosed by Awano for the advantage of preventing adhesives from sticking to the blade when cutting media with adhesive thereon. 

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive of any error in the above direction.
Regarding the 112(b) rejection of claim 13, Applicant has changed the language used in claim 3. However, the problem still exists that it is not clear how Applicant is equating a rotational direction with a linear direction. In other words, it is not clear what Applicant means when he said these directions are “the same.” 
In the first full paragraph on page 9 of Applicant’s remarks, Applicant argues that Awano fails to teach that the round blade 31 rotates when moving in the second direction (except in Figure 7). However, Awano explicitly states that, “In the returning of FIG. 6D, the circular blade 31 is returned while being rotated in the case where the rotation and the slide movement of the circular blade 31 are linked with each other as shown in FIG. 5A. As shown in Fig. 5A of Awano the geared transmission between the motor 33 and the round blade 31 would inherently cause the round blade 31 to rotate in as it moves in both width directions. While Awano may have not placed arrows to indicate rotation in Fig. 6D, this is simply a drawing choice made by Awano and has no significance on the disclosed invention. 
Thus, since Awano teaches the claims as amended, there does not appear to be any error in the above rejection, and therefore the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 8, 2022